DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US PG PUB 2013/0328997) in view of Konicek (US PG PUB 2007/0086764) and further in view of Rees et al. (US PG PUB 2005/0128311 hereinafter referred as Rees).
Regarding claim 1, Desai discloses an image recording device configured to execute a plurality of different photographing processes, comprising:
an audio input interface configured to receive a command voice (see paragraph 0042 allowing user to transmit voice as a means of establishing communication or as an alternate to using physical user interface); 
a touch display arranged on a first surface of the image recording device and configured to display an image signal and receive a touch operation instruction (see figure 3A display 121 and paragraph 0037);
a first camera arranged on a same side of the touch display and configured to photograph an object and acquire a first image signal (see figure 3A camera 127A and paragraphs 0049-0050);
a second camera arranged on an opposite side of the touch display and configured to photograph an object and acquire a second image signal (see figure 3B camera 127B and paragraphs 0049-0050); 
a recorder configured to record at least one of the first image signal or the second image signal on a storage (see paragraph 0050 capturing video feeds, see also paragraphs 0046); and a controller,
wherein the controller is configured to: control such that, when the touch display receives the touch operation instruction giving a second instruction to start a recording of an image signal in a state in which the second camera is enabled, the recorder starts a recording of the second image signal on the storage in response to the second instruction (see figure 8, tap switch camera button, see paragraph 0046 storing and paragraph 0063 switching from front to rear).
Claim 1 differs from Desai in that the claim further requires  the controller is configured to: control such that, when the audio input interface receives the command voice giving a first instruction to start a recording of an image signal in a state in which the first camera is enabled, the recorder starts a recording of the first image signal on the storage in response to the first instruction, and control such that a first standby time of a case where the first camera is enabled and the second camera is disabled is longer than a second standby time of a case where the second camera is enabled and the first camera is disabled.
In the same field of endeavor, Konicek discloses the controller is configured to: control such that, when the audio input interface receives the command voice giving a first instruction to start a recording of an image signal in a state in which the first camera is enabled, the recorder starts a recording of the first image signal on the storage in response to the first instruction, and control such that a first standby time of a case where the first camera is enabled and the second camera is disabled is longer than a second standby time of a case where the second camera is enabled and the first camera is disabled (see paragraphs 0011, 0022 and 0033). Konicek discloses using touchpad with cellular phones, cellular devices, Apple computer Inc.’s iPod MP3 player, etc.; and assigning specific function to the touched area and report that to the device controller (see paragraph 0047). The device further includes laptops, portable electronic devices PCs, cell phones, etc. (see paragraph 0013). Konicek further discloses introducing delay depending upon from where the voice command came relative to the camera system (see paragraph 0022).
Therefore, in light of the teaching in Konicek it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller to control audio input interface and standby time as claimed in order to allow time for the user to close her/his mouth quickly or to settle down quickly before the picture is taken.
Claim 1 further differs from the combination of  Desai and Konicek in that the claim further requires the first standby time is a time from a recognition of the first instruction to a start of the recording of the first image signal acquired by the first camera, and the second standby time is a time from a recognition of the second instruction to a start of the recording of the second image signal acquired by the second camera.
In the same field of endeavor Rees dicscloses the first standby time is a time from a recognition of the first instruction to a start of the recording of the first image signal acquired by the first camera, and the second standby time is a time from a recognition of the second instruction to a start of the recording of the second image signal acquired by the second camera (see figures 3a-3b and paragraphs 0016, 0032 and 0038 listen to a keyword and activate  and the camera takes photograph in response to the detected keyword; see paragraphs 0007, 0016, 0038 and claims 1-4, set the image capture device in a standby state for a period of time in which said image capture device is unresponsive ; user defines period of time).
Therefore, in light of the teaching in Rees it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the above combination by switching from one camera to another using keyword utterance and delaying photographing time greater as claimed in order to capture image in dependence upon speech detection and to reduce the number of false keyword detections.
Regarding claim 2, Rees discloses one of the first standby time or the second standby time controlled by the controller is arbitrarily settable or selectable by a user (see paragraphs 0003, 0021 and claims 1-4, set the image capture device in a standby state for a period of time; user defines period of time). The motivation to combine has been discussed in claim 1 above.
Regarding claim 3, Desai and Rees disclosed the controller causes an elapse state of the first standby time from a recognition of the first instruction to a start of the recording of the first image signal to be displayed on the touch display (see Desai’s paragraphs 0052, 0056-0057 and figure 5; and Rees’s paragraphs 0022 and 0025). See also claim 1 motivation above.
Regarding claim 4, Desai discloses the storage is an internal storage, and wherein the recorder is configured to record the first image signal input from the first camera or the second image signal input from the second camera in the internal storage (see paragraph 0046).
Regarding claim 5, Desai discloses the recorder is configured to record the first image signal input from the first camera or the second image signal input from the second camera in a memory medium connected to the image recording device (see figure 11).
Regarding claim 6, Desai discloses a communication circuitry configured to perform communication with a server device on the Internet, wherein the recorder is configured to record the first image signal input from the first camera or the second image signal from the second camera in the server device through the communication circuitry (see figure 11 and paragraphs 0076-0082).
Regarding claim 7, Desai discloses a command voice storage configured to store a command voice for instructing photographing, wherein the recorder is configured to perform control such that a command voice to be recorded in the command voice storage is received from the audio input interface and stored in the command voice storage as a command voice registration process, and in a first photographing process, the recorder determines that the command voice instructs the photographing when the command voice input to the audio input interface is identical to the command voice stored in the command voice storage, and determines that the command voice does not instruct the photographing when the command voice input to the audio input interface is not identical to the command voice stored in the command voice storage (see paragraphs 0016-0021 and 0039).
Regarding claim 8, the limitation of claim 8 can be found in claim 1 above. Therefore claim 8 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Claims 9-14 are rejected for the same reasons as discussed in claims 2-7 respectively above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,511,757. Although the claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below.
Regarding claim 1, the Patent application claim 1 recites a video recording device configured to execute a plurality of different photographing processes, comprising: an audio input interface configured to receive a command voice; a touch display arranged on a first surface of the video recording device and configured to display a video signal and receive a touch operation instruction; a first camera arranged on the same side of the touch display and configured to photograph an object and acquire a first video signal; a second camera arranged on an opposite side of the touch display and configured to photograph an object and acquire a second video signal; a recorder configured to record at least one of the first video signal or the second video signal on a storage; and a controller, wherein the controller is configured to: control such that one of the first camera and the second camera is enabled, control such that, when the audio input interface receives the command voice giving a first  instruction to start a recording of a video signal in a state in which the first camera is enabled, the recorder starts a recording of the first video signal on the storage in response to the first instruction, control such that, when the touch display receives the touch operation instruction giving a second instruction to start a recording of a video signal in a state in which the second camera is enabled, the recorder starts a recording of the second video signal on the storage in response to the second instruction, and control such that a standby time from a recognition of the first instruction to a start of the recording of the first video signal is larger than a standby time from a recognition of the second instruction to a start of the recording of the second video signal.
Regarding claim 2, the Patent application claim 2 recites the limitation of claim 2. 
Regarding claim 3, the Patent application claim 3 recites the limitation of claim 3. 
Regarding claim 4, the Patent application claim 4 recites the limitation of claim 4. 
Regarding claim 5, the Patent application claim 5 recites the limitation of claim 5.
Regarding claim 6, the Patent application claim 6 recites the limitation of claim 6.
Regarding claim 7, the Patent application claim 7 recites the limitation of claim 7. 
Regarding claim 8, the Patent application claim 8 recites the limitation of claim 8. 
Regarding claim 9, the Patent application claim 2 recites the limitation of claim 9.
Regarding claim 10, the Patent application claim 3 recites the limitation of claim 10.
Regarding claim 11, the Patent application claim 4 recites the limitation of claim 11. 
Regarding claim 12, the Patent application claim 5 recites the limitation of claim 12. 
Regarding claim 13, the Patent application claim 6 recites the limitation of claim 13. 
Regarding claim 14, the Patent application claim 7 recites the limitation of claim 14.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11223757. Although the claims at issue are not identical, they are not patentably distinct from each other. See the reasons sets forth below.
Regarding claim 1, the Patent application claim 1 recites an image recording device configured to execute a plurality of different photographing processes, comprising: an audio input interface configured to receive a command voice; a touch display arranged on a first surface of the image recording device and configured to display an image signal and receive a touch operation instruction; a first camera arranged on a same side of the touch display and configured to photograph an object and acquire a first image signal; a second camera arranged on an opposite side of the touch display and configured to photograph an object and acquire a second image signal; a recorder configured to record at least one of the first image signal or the second image signal on a storage; and a controller, wherein the controller is configured to: control such that, when the audio input interface receives the command voice giving a first instruction to start a recording of an image signal, the recorder starts a recording of the first image signal acquired by the first camera on the storage in response to the first instruction, control such that, when the touch display receives the touch operation instruction giving a second instruction to start a recording of an image signal, the recorder starts a recording of the second image signal acquired by the second camera on the storage in response to the second instruction, and control such that a first standby time of a case where the first camera is enabled and the second camera is disabled is longer than a second standby time of a case where the second camera is enabled and the first camera is disabled, wherein the first standby time is a time from a recognition of the first instruction to a start of the recording of the first image signal acquired by the first camera, and the second standby time is a time from a recognition of the second instruction to a start of the recording of the second image signal acquired by the second camera.
Regarding claim 2, the patent application claims 3 and 4 recite the limitation of claim 2.
Regarding claim 3, the patent application claim 5 recites the limitation of claim 3.
 Regarding claim 4, the patent application claim 7 recites the limitation of claim 4.
Regarding claim 5, the Patent application claim 8 recites the limitation of claim 5.
Regarding claim 6, the Patent application claim 9 recites the limitation of claim 6.
Regarding claim 7, the Patent application claim 10 recites the limitation of claim 7. 
Regarding claim 8, the Patent application claim 11 recites the limitation of claim 8. 
Regarding claim 9, the Patent application claims 3 and 4 recite the limitation of claim 9.
Regarding claim 10, the Patent application claim 5 recites the limitation of claim 10.
Regarding claim 11, the Patent application claim 7 recites the limitation of claim 11. 
Regarding claim 12, the Patent application claim 8 recites the limitation of claim 12. 
Regarding claim 13, the Patent application claim 9 recites the limitation of claim 13. 
Regarding claim 14, the Patent application claim 10 recites the limitation of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        July 30, 2022